DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,898,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are generally broader version of the patented claims, directed toward adjusting volume based on a trigger event, and reverting the volume back to original levels once the trigger event ends.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,437,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are generally broader version of the patented claims, directed toward adjusting volume based on a trigger event, and reverting the volume back to original levels once the trigger event ends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2007/0189544).
Claim 1
Rosenberg teaches a first playback device (media player 100 of Fig. 1) comprising: one or more processors; a network interface (90 or 65 of Fig. 1; [0036] The transceiver 65 is envisioned to be of a radio frequency type normally associated with computer networks for example, wireless computer networks based on BlueTooth.TM. or the various IEEE standards 802.11.sub.x., where x denotes the various present and evolving wireless computing standards.); 
one or more audio amplifiers (Audio subsystem 95 of Fig. 1) configured to drive one or more speakers (95B of Fig. 1); and tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed, cause the first playback device to perform functions comprising: 
playing audio content via the one or more audio amplifiers and the one or more speakers ([0038] Lastly, an audio subsystem 95 is provided and electrically coupled to the communications infrastructure 90. The audio subsystem is configured for the playback and recording of digital media, for example, multi or multimedia encoded in any of the exemplary formats MP3, AVI, WAV, MPG, QT, WMA, AIFF, AU, RAM, RA, MOV, MIDI, etc.);
detecting an activation of an emergency alarm while the first playback device is playing the audio content ([0043], The program flow shown would generally be performed in parallel with other processes performed by the media player, including processes that select and/or play media items by accessing media content from memory and outputting an audio representation of 0047] The process then proceeds to step 203 wherein a set of conditional routines are performed based upon whether or not a characteristic form (e.g. a signal conforming to A, B, or C above) is identified as present within the ambient signal. A characteristic form is a sound or signal that when detected by the media player will cause an audible adjustment to the output of the media player such that the user will be enabled to better hear ambient sounds. Thus in step 203, conditional routines are performed based upon whether or not the ambient signal has been identified to contain one or more of…(C) the non-verbal sound of an alarm and/or siren and/or other similar emergency related alert.); and 
in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, reducing a playback volume of the audio content at the first playback device ([0048] In the "yes" branch, the process proceeds along arrow 204 to step 206. At step 206, the routines of the present invention perform an Intelligent Automatic Volume Reduction routine in which the currently playing media audio signal is automatically reduced in volume so that the user can better hear the ambient sounds around him or her.).  
Claim 2
Rosenberg teaches the first playback device of claim 1, further comprising a microphone (95A of Fig. 1), wherein detecting the activation of the emergency alarm while the first playback device is playing the audio content comprises detecting the activation of the emergency alarm via the microphone ([0039] The audio subsystem includes a microphone 95A which is used for the detection of sound signals from the user's local ambient environment.).  



Rosenberg teaches the first playback device of claim 1, wherein detecting the activation of the emergency alarm while the first playback device is playing the audio content comprises receiving an indication of the activation of the emergency alarm via the network interface ([0039], In some embodiments the microphone is interfaced to the media player by a Bluetooth communication link. Therefore Examiner interprets the detection comprises receiving the indication of the alarm via a Bluetooth communication interface.). 
Claim 4
Rosenberg teaches the first playback device of claim 1, wherein reducing the playback volume of the audio content at the first playback device comprises muting playback of the audio content at the first playback device ([0058] Note--in some embodiments the mixed volume level is such that the musical audio content is gradually decreased down to substantially zero while the ambient audio musical content is gradually increased up to the prior music volume level.).  
Claim 5
Rosenberg teaches the first playback device of claim 1, wherein the functions further comprise: after reducing the playback volume of the audio content at the first playback device in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, detecting a deactivation of the emergency alarm; and in response to detecting the deactivation of the emergency alarm, increasing the playback volume of the audio content at the first playback device to a playback volume at the first playback device prior to detecting the activation of the emergency alarm ([0057], This mixed audio signal with new volume relative volume levels lasts for a period of time.  Then after the period of time the resume the audio to the nominal volume levels (in this case the ambient audio content going to zero volume).). 
Claims 8-12
These claims recite substantially the same limitations as those provided in claims 1-5 respectively, and therefore they are rejected for the same reasons.
Claim 15
Rosenberg teaches a method performed by a first playback device, the method comprising: 
playing audio content via one or more audio amplifiers in the first playback device (Audio subsystem 95 of Fig. 1; [0038] Lastly, an audio subsystem 95 is provided and electrically coupled to the communications infrastructure 90. The audio subsystem is configured for the playback and recording of digital media, for example, multi or multimedia encoded in any of the exemplary formats MP3, AVI, WAV, MPG, QT, WMA, AIFF, AU, RAM, RA, MOV, MIDI, etc.); 
detecting an activation of an emergency alarm while the first playback device is playing the audio content ([0043], The program flow shown would generally be performed in parallel with other processes performed by the media player, including processes that select and/or play media items by accessing media content from memory and outputting an audio representation of such media content through headphones and/or other similar audio presentation hardware. [0047] The process then proceeds to step 203 wherein a set of conditional routines are performed based upon whether or not a characteristic form (e.g. a signal conforming to A, B, or C above) is identified as present within the ambient signal. A characteristic form is a sound or signal that when detected by the media player will cause an audible adjustment to the output of the media siren and/or other similar emergency related alert.); and 
in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, muting playback of the audio content at the first playback device ([0048] In the "yes" branch, the process proceeds along arrow 204 to step 206. At step 206, the routines of the present invention perform an Intelligent Automatic Volume Reduction routine in which the currently playing media audio signal is automatically reduced in volume so that the user can better hear the ambient sounds around him or her. [0058] Note--in some embodiments the mixed volume level is such that the musical audio content is gradually decreased down to substantially zero while the ambient audio musical content is gradually increased up to the prior music volume level). 
Claim 16
This claim recites substantially the same limitations as those provided in claim 2 above, and therefore it is rejected for the same reasons.
Claim 17
This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.
Claim 18
Rosenberg teaches the method of claim 15, further comprising: after muting playback of the audio content at the first playback device in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content, detecting a resume the audio to the nominal volume levels (in this case the ambient audio content going to zero volume).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2007/0189544) in view of H.M. et al. (US 2015/0332585).
Claim 6
Rosenberg teaches detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least a second playback device ([0035] The transceiver 65 facilitates the remote exchange of data and synchronizing signals between and among the various media players 100A, 100B, 100C in processing communications with 85 with this media player 100). However, Rosenberg does not explicitly detail wherein the functions further comprise: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback device, additionally causing the second playback device to reduce a playback volume of the audio content.
 [0024] Under the illustrated embodiment, the security system operates to automatically reduce the volume of any entertainment devices within the secured area. Claim 9. The method as in claim 1 wherein the audio device further comprises a plurality of audio devices that each receive the notification and automatically reduce a respective volume of the audio device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate reduction of volume in multiple devices as taught by H.M. with the media player of Rosenberg, because doing so would have reduced the possibility that any authorized persons within the secured area do not hear the call from the central monitoring station inquiring about the possibility of a false alarm ([0024] of H.M.).    
Claim 7
Rosenberg in view of H.M. teaches the first playback device of claim 6, wherein the functions further comprise: after reducing the playback volume of the audio content at the first playback device and additionally causing the second playback device to reduce the playback volume of the audio TELEPHONE (312) 913-000115-1104-CON0819 (15-1912-CON2)content in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second to each active entertainment device within the secured area that either mutes the volume or reduces the volume to some low level (e.g., 5% of full volume). This allows the person at the central station to converse with authorized occupants of the secured area without the difficulty of background sound that may make conversation difficult. At the end of the conversation, either the person at the central monitoring station or occupant of the secured area activates a button that terminates the call. The termination of the call is detected by the volume control processor within the alarm panel. Upon the detection of the termination of the call, the volume control processor within the alarm panel sends a second message to the entertainment device canceling the volume reduction and returning the entertainment device to its normal state of operation.).
Claims 13-14
These claims recite substantially the same limitations as those provided in claims 6-7 respectively, and therefore they are rejected for the same reasons.



Rosenberg teaches method of claim 15, wherein detecting the activation of the emergency alarm while the first playback device is playing the audio content comprises detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least a second playback device ([0035] The transceiver 65 facilitates the remote exchange of data and synchronizing signals between and among the various media players 100A, 100B, 100C in processing communications with 85 with this media player 100). However, Rosenberg does not explicitly detail wherein the method further comprises: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback device, additionally causing the second playback device to mute playback of the audio content. 
H.M. teaches wherein the method further comprises: in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback device, additionally causing the second playback device to mute playback of the audio content ([0017] Also included within the secured area may be one or more entertainment devices 32. The entertainment devices could be, for example, a Smart TV, Smart Home theater systems, etc. The entertainment device may be a television set, a home entertainment center or any of a number of other devices that emit audio energy (signals). [0024] Under the illustrated embodiment, the security system operates to automatically reduce the volume of any entertainment devices within the secured area. Claim 9. The method as in claim 1 wherein the audio device further comprises a plurality of audio devices that each receive the notification and automatically reduce a respective volume of the audio device. [0026], The volume control parameters or capabilities may be sent to the alarm panel from a volume control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate reduction of volume in multiple devices as taught by H.M. with the media player of Rosenberg, because doing so would have reduced the possibility that any authorized persons within the secured area do not hear the call from the central monitoring station inquiring about the possibility of a false alarm ([0024] of H.M.).    
Claim 20
Rosenberg in view of H.M. teaches the method of claim 19, further comprising: TELEPHONE (312) 913-000115-1104-CON0819 (15-1912-CON2)after muting playback of the audio content at the first playback device and additionally causing the second playback device to mute playback of the audio content in response to detecting the activation of the emergency alarm while the first playback device is playing the audio content in synchrony with at least the second playback device, detecting a deactivation of the emergency alarm; and in response to detecting the deactivation of the emergency alarm, (i) unmuting playback of the audio content at the first playback device, and (ii) causing the second playback device to unmute playback of the audio content ([0031] of H.M., In this regard, the receipt of a voice channel set-up message from the central monitoring station also activates the volume control processor within the alarm panel. Upon receipt of the set-up message, the volume control processor of the alarm panel immediately sends a volume control message to each active entertainment device within the secured area that either mutes the volume or reduces the volume to some low level (e.g., 5% of full volume). This allows the person at the central station to converse with authorized occupants of the secured area without the difficulty of background The termination of the call is detected by the volume control processor within the alarm panel. Upon the detection of the termination of the call, the volume control processor within the alarm panel sends a second message to the entertainment device canceling the volume reduction and returning the entertainment device to its normal state of operation.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654